                                                                                                   DOC NO
                                                                                                  EICT'/ITLFD
                     NOTICE OF APPEAL TO THE SEVENTH DISTRICT COURT OF APPEALS
                            FROM A JUDGMENT OR ORDER OF A DISTRICT COURT                     20;9 Ecf 30 L: 9: 32
                       United States District Court for the Western District of Wisconsin        _
                                                                                               PE T ER JHEJEa
                                                                                             CLERK US 0,ST COURT
                                                                                                    WD OF WI
Valerie Kreger-Mueller,

                           Plaintiff

v.                                                                      Case 19-cv-741-jdp

Officer Daniel Withee
Officer Julie Carbon
Officer Michael Ash
Detective Daniel Jones
Officer Benjamin Engstrom
Officer Gregory Dixon
Officer Robert Maier
Officer Howard Statz
Officer Nicholas Stroik
Officer Costin Turturneanu
Officer David Kasdorf
Officer Steven Ziegler
Officer Scott Moen
Officer Kenneth Smith
Sergeant Darren Zimmerman
Officer Tyler Loether
Officer Jesus Gama
Officer Jill Tutaj
Officer Ryan Roettger
Sergaent Terry Hanson
Officer Jesse Sellek
Officer Matthew Jacobs
Chief Chuck Foulke,
                           Defendants

Notice is hereby given that Valerie Kreger-Mueller, plaintiff in the above named case hereby appeal to
the United States Court of Appeals for the Seventh Circuit from an order dated September 25, 2019 by
Judge James D. Peterson.


                                                             Vizi e         t                  Atifuk
                                                            Plaintiff
                                                                                               q/24)q
                                                            Valerie Kreger-Mueller
                                                            PO Box 5142
                                                            Madison, WI 53705
